DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kligerman et al (US 6692254).
Re 1.    Kligerman discloses that 
a horizontal beam (L-shaped elements attached to 2 and col. 3, lines 2-3; Fig. 5);
	a plurality of keyed tooth pairs (1-2 and 11) each comprising an individually specific vertical key (1-2) supporting an individual prosthetic tooth (11) and rigidly attached to the horizontal beam (Figs. 11-13; 11 is a denture of interconnected teeth, and that due to the construction/connection of L-shaped elements to the tube portions of 2, it is inferred that there would not only be a circular cavity 12 in the denture, but also a transverse groove in the denture to accommodate those L-shaped elements. Based on the construction of the wing assemblies 2, the only way that denture 11 can engage with the tube of 2 is if the denture had a groove in the lower part of each tooth to straddle the L-shaped elements of 2).
	Re 2.    Kligerman discloses that 
implant connectors (a cylindrical-conical body located between 6 and a screw located inside a hole in Fig. 1) comprising cylinders (a hole to accommodate 7) on an opposite side of the horizontal beam relative to the keyed tooth pairs (Fig. 5).
	Re 3.    Kligerman discloses that
 	each individual prosthetic tooth (11) comprises a socket comprising an axial internal keyway (12), and 
wherein each individually specific vertical key is received in the axial internal keyway (Fig. 13) and comprises:
		an attachment portion extending from a base of the individual prosthetic tooth (an inner surface of 12) and attached to the horizontal beam (L-shaped elements attached to 2 and col. 3, lines 2-3); and
		a vertical strut (2) fitting within the axial internal keyway of the individual prosthetic tooth (Fig. 13), whereby only one position of fit exists for the vertical strut in the axial internal keyway of the individual prosthetic tooth (as shown in Fig. 11, 11 is a denture of interconnected teeth, and that due to the construction/connection of L-shaped elements to the tube portions of 2, it is inferred that there would not only be a circular cavity 12 in the denture, but also a transverse groove in the denture to accommodate those L-shaped elements. Based on the construction of the wing assemblies 2, the only way that denture 11 can engage with the tube of 2 is if the denture had a groove in the lower part of each tooth to straddle the L-shaped elements of 2).
	Re 4.    Kligerman discloses that
wherein a cervical platform (a horizontal plate of L-shaped elements attached to 2) comprises a supporting base of the individually specific vertical key that supports a cervical aspect of the tooth (along the bottom of the tooth),
	wherein the cervical platform provides an intimately mating surface with a base of the 
tooth (a horizontal plate of L-shaped elements attached to 2 provides an intimately mating surface with a bottom(4) of the tooth).
	Re 5.    Kligerman discloses that
a horizontal beam (L-shaped elements attached to 2 and col. 3, lines 2-3);
a plurality of keyed tooth pairs (1-2 and 11) each comprising an individually specific vertical key (1-2) supporting an individual prosthetic tooth (11) and attached to the horizontal beam (Fig. 11), wherein each individually specific vertical key comprises (11 is a denture of interconnected teeth, and that due to the construction/connection of L-shaped elements to the tube portions of 2, it is inferred that there would not only be a circular cavity 12 in the denture, but also a transverse groove in the denture to accommodate those L-shaped elements. Based on the construction of the wing assemblies 2, the only way that denture 11 can engage with the tube of 2 is if the denture had a groove in the lower part of each tooth to straddle the L-shaped elements of 2):
a retention knob (4) disposed at a base end (Fig. 5); 
a cervical platform adjacent to the retention knob (a horizontal plate of L-shaped elements attached to 2); and
an elongate shaft extending axially from the platform and terminating at an opposite end forming a coronal aspect of the individually specific vertical key (1).
Response to Arguments
Applicant's arguments filed 1/04/2021 have been fully considered but they are not persuasive.
Kligerman discloses that the individually specific transverse grooves (because of the different angles of the L-shaped elements of 2, the locations of the grooves formed in 11s are unique to each 11) formed in 11s (individual prosthetic tooth) are keyed with an individually specific vertical key (the L-shaped elements of 2 have different angles relative to each other, as shown in Figs. 5, 9 and 12).  Therefore, each 11 is keyed with unique corresponding L-shaped elements of 2, not with other non-corresponding L-shaped elements of 2.  Therefore, Kligerman  anticipates 1) a plurality of keyed tooth pairs each comprising individually specific vertical keys, and 2) supporting an individual prosthetic tooth.  Further, the claim does not preclude from having to cement.
	Interviews After Final
Applicant note that an interview after a final rejection must be submitted briefly in writing the intended purpose and content of the interview (the agenda of the interview must be in writing).  Upon review of the agenda, the Examiner may grant the interview if the examiner is convinced that disposal or clarification for appeal may be accomplished with only nominal further consideration. Interviews merely to restate arguments of record or to discuss new limitations will be denied. See MPEP 714.13 and 713.09.
Conclusion
Please provide reference numerals (either in parentheses next to the claimed limitation or in a table format with one column listing the claimed limitation and another column listing corresponding reference numerals in the remark section of the response to the Office Action) to all the claimed limitations as well as support in the disclosure for better clarity (optional).  Applicants are duly reminded that a full and proper response to this Office Action that includes any amendment to the claims and specification of the application as originally filed requires that the applicant point out the support for any amendment made to the disclosure, including the claims.  See 37 CFR 1.111 and MPEP 2163.06.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rick K. Chang whose telephone number is (571) 272-4564.  The examiner can normally be reached on 5:30 AM to 1:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

						/RICK K CHANG/                                                                                       Primary Examiner, Art Unit 3726